ICJ_175_1955AmityTreaty_IRN_USA_2021-02-03_ORD_01_NA_00_EN.txt.                               COUR INTERNATIONALE DE JUSTICE


                                 RECUEIL DES ARRÊTS,
                          AVIS CONSULTATIFS ET ORDONNANCES


                           VIOLATIONS ALLÉGUÉES
                      DU TRAITÉ D’AMITIÉ, DE COMMERCE
                      ET DE DROITS CONSULAIRES DE 1955
                       (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                      D’AMÉRIQUE)


                             ORDONNANCE DU 3 FÉVRIER 2021




                                     2021
                              INTERNATIONAL COURT OF JUSTICE


                               REPORTS OF JUDGMENTS,
                            ADVISORY OPINIONS AND ORDERS


                              ALLEGED VIOLATIONS
                    OF THE 1955 TREATY OF AMITY, ECONOMIC
                       RELATIONS, AND CONSULAR RIGHTS
                       (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                     OF AMERICA)


                               ORDER OF 3 FEBRUARY 2021




4 Ord_1216.indb 1                                                   22/03/22 16:01

                                              Mode officiel de citation :
                                Violations alléguées du traité d’amitié, de commerce
                    et de droits consulaires de 1955 (République islamique d’Iran c. Etats-Unis
                                    d’Amérique), ordonnance du 3 février 2021,
                                              C.I.J. Recueil 2021, p. 68




                                                  Official citation:
                        Alleged Violations of the 1955 Treaty of Amity, Economic Relations,
                           and Consular Rights (Islamic Republic of Iran v. United States
                                      of America), Order of 3 February 2021,
                                              I.C.J. Reports 2021, p. 68




                                                                                    1216
                                                                    No de vente
                 ISSN 0074-4441                                     Sales number:
                 ISBN 978-92-1-003877-5

                                     © 2022 CIJ/ICJ, Nations Unies/United Nations
                                         Tous droits réservés/All rights reserved

                                         Imprimé en France/Printed in France




00 Ord 1216 PT.indd 2                                                                             24/03/22 15:35

                                                      3 FÉVRIER 2021

                                                      ORDONNANCE




                             VIOLATIONS ALLÉGUÉES
                        DU TRAITÉ D’AMITIÉ, DE COMMERCE
                        ET DE DROITS CONSULAIRES DE 1955
                    (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                   D’AMÉRIQUE)




                               ALLEGED VIOLATIONS
                     OF THE 1955 TREATY OF AMITY, ECONOMIC
                        RELATIONS, AND CONSULAR RIGHTS
                    (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                  OF AMERICA)




                                                     3 FEBRUARY 2021

                                                         ORDER




4 Ord_1216.indb 3                                                      22/03/22 16:01

                                                                                      68



                                INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2021
                                                                                               2021
                                                                                            3 February
                                               3 February 2021                              General List
                                                                                              No. 175

                              ALLEGED VIOLATIONS
                    OF THE 1955 TREATY OF AMITY, ECONOMIC
                       RELATIONS, AND CONSULAR RIGHTS
                          (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                        OF AMERICA)



                                                  ORDER



                Present: President Yusuf; Vice‑President Xue; Judges Tomka, Abraham,
                          Bennouna, Sebutinde, Bhandari, Robinson, Gevorgian,
                          Salam, Iwasawa; Judges ad hoc Brower, Momtaz;
                          Registrar Gautier.


                     The International Court of Justice,
                   Composed as above,
                   After deliberation,
                   Having regard to Article 48 of the Statute of the Court and to
                Article 79ter, paragraph 5, of the Rules of Court,
                   Having regard to the Application filed in the Registry of the Court on
                16 July 2018, whereby the Islamic Republic of Iran (hereinafter “Iran”)
                instituted proceedings against the United States of America (hereinafter
                the “United States”) with regard to a dispute concerning alleged viola-
                tions by the United States of the Treaty of Amity, Economic Relations,
                and Consular Rights, which was signed by the two States in Tehran on
                15 August 1955 and entered into force on 16 June 1957 (hereinafter the
                “Treaty of Amity”),
                   Having regard to the Order of 10 October 2018, whereby the Court
                fixed 10 April 2019 and 10 October 2019 as the respective time‑limits for

                                                                                       4




4 Ord_1216.indb 5                                                                                 22/03/22 16:01

                                 1955 treaty of amity (order 3 II 21)                 69

                the filing of a Memorial by Iran and a Counter‑Memorial by the
                United States,
                  Having regard to the Order of 8 April 2019, whereby the President of
                the Court extended to 24 May 2019 and 10 January 2020, the respective
                time‑limits for the filing of a Memorial by Iran and a Counter‑Memorial
                by the United States,
                  Having regard to the Memorial of Iran filed within the time‑limit thus
                extended,
                  Having regard to the preliminary objections raised by the Government
                of the United States on 23 August 2019;
                  Whereas, under the provisions of Article 79, paragraph 5, of the Rules
                of Court of 14 April 1978, as amended on 1 February 2001, the filing of
                preliminary objections by the United States had the effect of suspending
                the proceedings on the merits;
                  Whereas, by its Judgment of 3 February 2021, the Court found that it
                had jurisdiction, on the basis of Article XXI, paragraph 2, of the Treaty
                of Amity, to entertain the Application filed by Iran on 16 July 2018, and
                that the said Application was admissible,
                 Fixes 20 September 2021 as the time‑limit for the filing of the Counter‑­
                Memorial of the United States of America; and
                 Reserves the subsequent procedure for further decision.

                  Done in French and in English, the French text being authoritative, at
                the Peace Palace, The Hague, this third day of February, two thou-
                sand and twenty‑one, in three copies, one of which will be placed in the
                archives of the Court and the others transmitted to the Government of
                the Islamic Republic of Iran and the Government of the United States of
                America, respectively.

                                                  (Signed) Abdulqawi Ahmed Yusuf,
                                                                  President.
                                                       (Signed) Philippe Gautier,
                                                                    Registrar.




                                                                                        5




4 Ord_1216.indb 7                                                                            22/03/22 16:01

